Title: To Thomas Jefferson from Caspar Wistar, 22 March 1804
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Dear Sir, 
            Philada. March 22d. 1804
          
          I have the pleasure of informing you that I have received from Mr Livingston at Paris, the Natural History of Fishes, by the Celebrated La Cepede, which the Author delivered to him to be presented to you—it composes six Quarto Volumes—I ought not to trouble you with the enquiry how to send it, but as I know of none but the circuitous rout by Sea—I believe it will be best to wait for your advice—
          Have you met with a work of the Ci devant Count de Segur (who I believe was the French Minister at Berlin when you were in France) entitled A History of the principal events of the reign of Frederic William 2d. It has been much commended by several very intelligent Gentlemen here—
          The Bill before Congress, for removing to Baltimore, has taken us by surprize, & the fact is scarcely credited altho there is no room for doubt—
          With the greatest respect I beg leave to subscribe myself your grateful & affectionate friend
          
            C Wistar Junr 
          
         